946 F.2d 127
292 U.S.App.D.C. 37
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Wilson H. HULLEY, Appellant,v.Juan B. MARTINEZ and Anton Motors, Inc., Appellant.
No. 90-5282.
United States Court of Appeals, District of Columbia Circuit.
Oct. 24, 1991.Rehearing and Rehearing En Banc Denied Dec. 26, 1991.

Before RUTH BADER GINSBURG and SILBERMAN, Circuit Judges and Senior Circuit Judge VAN GRAAFEILAND,* United States Court of Appeals for the Second Circuit.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments of counsel.   Upon full review of the parties' presentations, the court is satisfied that appropriate disposition of the case does not warrant an opinion.   See D.C.Cir. Rule 14(c).


2
Plaintiff-appellant urges only one ground for reversal:  the alleged error in admitting evidence of plaintiff's trust fund and receipt of income therefrom.   See Reply Brief at 1.   The relevance of this evidence is not disputed.   Nor does the record support the charge that the ruling made by the district court under Federal Rule of Evidence 403 constitutes an abuse of discretion.   It is therefore


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).



*
 Sitting by designation pursuant to 28 U.S.C. § 294(d)